t c no united_states tax_court veritas software corporation subsidiaries symantec corporation successor_in_interest to veritas software corporation subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date p entered into a cost-sharing arrangement with s its foreign_subsidiary to develop and manufacture storage management software products pursuant to the cost-sharing arrangement p granted s the right to use certain preexisting intangibles in europe the middle east africa and asia as consideration for the transfer of preexisting intangibles s made a dollar_figure million buy-in payment to p p employed the comparable_uncontrolled_transaction method to calculate the payment in a notice_of_deficiency issued to p r employed an income_method and determined a requisite buy-in payment of dollar_figure billion and made an income allocation to p of that amount in an amendment to answer r reduced the allocation from dollar_figure to dollar_figure5 billion r further determined that the requisite buy- in payment must take into account access to p’s research_and_development team access to p’s marketing team and p’s distribution channels customer lists trademarks trade names brand names and sales agreements p contends that r’s determinations are arbitrary capricious and unreasonable and the comparable_uncontrolled_transaction method is the best_method to calculate the requisite buy-in payment held r’s determinations are arbitrary capricious and unreasonable held further p’s comparable_uncontrolled_transaction method with appropriate adjustments is the best_method to determine the requisite buy-in payment mark a oates scott frewing andrew p crousore james m o’brien catlin a urban erika s schechter paul e schick jaclyn pampel jenny a austin mark t roche erika l andersen john m peterson jr and kristen b proschold for petitioner lloyd silberzweig james p thurston kimberley peterson david rakonitz stephanie profitt margaret burow and john strate for respondent contents background i storage management software products ii product distribution channels iii intensely competitive market iv product lifecycles and useful lives v geographic expansion vi the cost-sharing arrangement vii veritas ireland’s operations viii procedural history discussion i applicable statute and regulations ii respondent’s buy-in payment allocation is arbitrary capricious and unreasonable a respondent’s notice determination is arbitrary b respondent’s determination in amendment to amended capricious and unreasonable answer is arbitrary capricious and unreasonable respondent’s akin to a sale theory is specious respondent’s allocation took into account items not transferred or of insignificant value respondent’s allocation took into account subsequently developed intangibles respondent employed the wrong useful_life discount rate and growth rate iii petitioner’s cut analysis with some adjustments is the best_method a comparability of oem agreements b unbundled oem agreements were comparable to the controlled_transaction iv requisite adjustments to petitioner’s cut analysis a the appropriate starting royalty rate b the appropriate useful_life and royalty degradation rate c value of trademark intangibles and sales agreements d the appropriate discount rate v conclusion opinion foley judge on date veritas software corp veritas us and veritas ireland entered into a cost-sharing arrangement csa which consisted of a research_and_development agreement and a technology license agreement also on date veritas us pursuant to the csa transferred preexisting intangible_property to veritas ireland and veritas ireland made a buy-in payment to veritas us as consideration for the preexisting intangible_property after concessions the issue for decision is whether pursuant to sec_482 the buy-in payment was arm’s length background on date the court issued a protective_order to prevent disclosure of petitioner’s proprietary and confidential information the facts and opinion have been adapted accordingly and any information set forth herein is not proprietary or confidential veritas us is a delaware corporation with its principal_place_of_business in cupertino california during and years in issue veritas us was the parent of a group of affiliated subsidiaries 1see infra background sec vi the cost-sharing arrangement for detailed discussion of the research_and_development agreement and technology license agreement 2unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure veritas us is in the business of developing manufacturing marketing and selling advanced storage management software products veritas us’ products protect against data loss and file corruption provide rapid recovery after disk or system failure process large files efficiently manage and back up systems without user interruption and provide performance improvement and reliability enhancement features that are critical for many commercial applications in the mid to late 1990s veritas us expanded its business through corporate acquisitions and the establishment of foreign subsidiaries on date veritas us acquired and merged with openvision technologies inc openvision with the acquisition of openvision veritas us obtained netbackup offices in the united kingdom germany and france an engineering team and skilled sales and marketing executives by the end of veritas us had sales subsidiaries in canada japan the united kingdom germany france sweden and the netherlands veritas us on date acquired seagate software network and storage management group inc nsmg as a result of this acquisition veritas us became the largest storage software 3see infra background sec i storage management software products for a discussion of netbackup company in the industry and obtained backup exec a distribution channel in europe the middle east and africa emea and a sales force that sold backup exec to customers in europe on date veritas us was purchased by symantec corp symantec and became one of symantec’s wholly owned subsidiaries references to petitioner are to veritas us its subsidiaries and symantec successor_in_interest to veritas us and subsidiaries i storage management software products all computer operating systems have backup and restore capabilities storage management software replaces the portion of a computer’s operating system that organizes files and manages data storage devices stored data is preserved and protected against loss or corruption by the use of backup applications that copy on secondary storage the data its organizational structure and its ownership information secondary storage devices may be attached directly to a computer or accessed through a network server 4see infra background sec i storage management software products for a discussion of backup exec backup is simply making a copy and moving it to a safe location restore takes the copy from the safe location and makes it available to the end-user prior to only one application could access a data file at any given time thus to back up data on secondary storage it was first necessary to shut down all applications using the data most secondary storage was on magnetic tape and directly attached to a single server after the csa there were important technological advances relating to the data storage software industry in response to 24-hour web sites backup technology advanced significantly enabling backups to run at any time in addition exponential increases in file size and data volume and the plummeting cost of disk storage spurred the use of disks as secondary storage the switch to disks as the primary backup medium required the source code6 of backup products to be rewritten the advent of storage area networks allowed storage to be shared by numerous computers allowed more than one server to access a particular piece of data and enabled applications to run continuously without interruption other technological advances dramatically increased storage capacity and also facilitated disaster recovery by allowing storage resources to be replicated several times in different data centers these 6source code is the human readable statement used to write computer programs and is commonly organized into files which are composed of individual lines of code complex software such as storage management software often requires thousands of source code files and hundreds of thousands or millions of lines of code advances reduced the cost of physical storage and made it possible for many systems to share storage devices during the years in issue veritas us had one primary commercial product ie a product with a low price point and high-volume sales backup exec and five primary enterprise products ie products with a high price point and low-volume sales netbackup volume manager file system cluster server and foundation suite backup exec which was targeted to small businesses was a data management product that provided backup archive and restore capabilities for a network’s servers and workstations netbackup volume manager file system cluster server and foundation suite were purchased by businesses with large sophisticated information_technology systems netbackup provided backup archive and restore capabilities for servers and workstations using complex unix windows linux and netware operating systems volume manager allowed an administrator to manage volumes ie physical disks or hard drives that stored data and also provided online disk storage management file system was a journaling system that provided a directory index of files and made it easier to find and access files and data file system also enabled fast system recovery from operating system failure or disruption cluster server allowed multiple servers to be grouped together as a cluster and if one server failed another server was automatically activated to perform the functions of the failed server volume manager had cluster server functionality by and file system had such functionality by foundation suite combined volume manager and file system to deliver a complete solution for online disk and file management functions the consolidated product facilitated quicker and more efficient data transmission storage and backup foundation suite was also sold in a high availability version this version combined foundation suite and cluster server and ensured continuous uninterrupted operation in the event of system failure many of veritas us’ products were deemed sticky because after employing them it was difficult costly and time consuming for the user to change to a competing product these products communicated with and controlled parts of the computer and its attached devices without support from standard application program interfaces api or device drivers consequently the software code in these products included code inextricably tied to the most basic part of an operating system in veritas 7apis which provide software vendors with access to the operating system’s features allow an application written for one type of operating system to run on a different type of operating system us software products could run on systems and applications manufactured by sun microsystems inc sun hewlett-packard co hp microsoft corp microsoft international business machines corp ibm red hat inc apple inc novell inc novell oracle corp oracle sap ag sybase inc and vmware inc after the csa veritas us released numerous versions of its aforementioned products each version contained new features when new features were added to a product the source code relating to these features was either added to existing files or placed in newly created files while no one feature modification significantly altered the essential elements of the code the cumulative effect of modifying hundreds of features typically resulted in significant code changes ii product distribution channels a product’s path to market is often referred to as a distribution channel in veritas us sold its products directly to customers and through original equipment manufacturers oems distributors and resellers from to veritas us entered into oem agreements with several entities including sun hp dell products l p dell compaq computer corp compaq ericsson radio systems ab ericsson hitachi ltd hitachi nec corp nec microsoft ncr corp ncr and siemens nixdorf informationssysteme ag siemens veritas us provided the oems with the product and the oems sold the products either bundled with their operating systems or unbundled as an option bundled products were installed with and sold as a part of the operating system while unbundled products were sold as separate products for customers to install during the term of the license oems generally received the current version of the products plus updates upgrades and new versions after selling veritas us’ bundled products the oems often provided technical engineering and maintenance support the oems’ willingness to sell and support the bundled products was a tacit affirmation of the products’ reliability and quality veritas us benefited from this arrangement because the oems had better name recognition and more customers from date to oem licensees paid veritas us dollar_figure7 billion in royalties the calculation of royalties was based on list price revenues or profits and the products were often sold at a discount off list price veritas us generally received a one-time license fee upon entering into the agreement and additional license fees each time the oem sold veritas us products bundled with an operating system the royalty rates 8from to sun veritas us’ largest and most significant oem partner paid veritas us dollar_figure million in royalties during this period veritas us also received dollar_figure million from hp dollar_figure million from dell dollar_figure million from hitachi dollar_figure million from nec and dollar_figure from compaq in addition from to veritas us received dollar_figure million in royalties from ericsson relating to veritas us’ oem licenses ranged from to percent for bundled products and to percent for unbundled products profit potential and sales volume were important factors in determining royalty rates veritas us could not accurately predict the amount of its license revenue receipts attributable to oem agreements because veritas us had no control_over delivery dates or the number of veritas us products sold with oem operating systems this uncertainty led veritas us to explore other paths to market ie distributors resellers and direct sales for its products veritas us sold backup exec through distributors and resellers the distributors sold backup exec to resellers and the resellers sold it to customers veritas us sold netbackup volume manager file system cluster server and foundation suite directly to customers and through resellers between and veritas us entered into reseller agreements with operating system hardware and database vendors including compaq hitachi fujitsu ericsson dell hp ncr bull s a and emc corp emc the royalty rates relating to the reseller agreements ranged between and percent iii intensely competitive market prior to the csa veritas us products competed intensely with products manufactured by numerous companies arcserve a backup product manufactured by computer associates was backup exec’s major competitor netbackup’s primary competitors included ibm’s tivoli storage manager emc’s legato networker hp’s omnibackup data protector and commvault’s galaxy foundation suite’s primary competitors were products manufactured by operating system hardware and database vendors ie sun emc and oracle veritas us products competed with both comparable and free alternatives the free alternatives included storage management products readily accessible on the internet and those bundled with operating systems vendors sometimes incorporated storage management capabilities into their operating systems some customers preferred operating systems with built-in storage management software ie integrated stacks these stacks were less expensive and easier to deploy because purchasers were not required to acquire or install costly individual components veritas us continuously sought to offer products that were faster and more efficient than comparable products or free alternatives the performance advantages of veritas us products over free products decreased however as competitors improved their products’ functionality 9the operating system the applications it supports and the software it uses to manage devices attached to the computer are referred to as a stack between and the primary competition for veritas us products was products sold by operating system hardware and database vendors such as sun and oracle sun and oracle had a similar objective--remove veritas us from their respective stacks and provide their respective customers with viable alternatives to veritas us products sun an operating system manufacturer and distributor was one of veritas us’ main oem contractors and competitors the relationship between veritas us and sun evolved from a mutually beneficial partnership in to mutual tolerance in and ultimately to outright competition in sun was committed to capturing the funds that its customers were spending on veritas us products sun upgraded its operating systems in an attempt to replicate the functionality of veritas us products and achieved this goal by adding to its operating system a supplanting product that was provided to customers at no cost from through sun released a series of operating systems that included software products that offered progressively more functionality these products took market share from veritas us and closed the technology gap between sun and veritas us oracle a software manufacturer known for its databases and applications was as aggressive as sun in competing with veritas us oracle offered software to directly and successfully compete with file system volume manager and cluster server in an attempt to maximize revenues and customer loyalty oracle embarked on a strategy to build a complete stack and compete not just with veritas us but also with operating system vendors oracle started with basic level technology and continued to innovate until it developed products similar and ultimately equal to veritas us products iv product lifecycles and useful lives in the rapidly changing storage software industry products with state-of-the-art function lost value quickly as that functionality was duplicated by competitors or supplanted by new technology even with substantial ongoing research_and_development r d veritas us products had finite lifecycles intense competition ie from oems offering comparable products and the rapid pace of technological advances forced veritas us to innovate constantly by the time a new product model became available for purchase the next generation was already in development at the time of the csa veritas us products on average had a useful_life of years in veritas us’ board_of directors realized that veritas us’ primary products were approaching the end of their lifecycles and that the product pipeline was not capable of sustaining business growth in and the board_of directors recognized that revenues relating to backup exec and netbackup had ceased to grow and that the revenues relating to volume manager and file system were declining netbackup’s useful_life came to an end in when a major overhaul was performed even as the products approached the end of their useful lives they did not lose all of their value veritas us typically updated its products but on occasion an oem would pay veritas us to build a custom item that would not be further developed in these instances the related oem agreements contained a royalty degradation or technology aging discount provision to account for obsolescence and decay some agreements provided for the royalties to be decreased at a steady rate while others required royalty rate reductions that increased during the term of the agreement generally the agreements did not provide a royalty rate reduction of more than percent over a 4-year period v geographic expansion prior to veritas us had limited presence in emea and asia pacific and japan apj while veritas us had sales and service offices and resellers in north america europe asia pacific south america and the middle east it had no manufacturing operation in these countries and only small sales subsidiaries in the united kingdom france germany sweden the netherlands switzerland japan and australia in veritas us’ international sales force excluding canadian employees consisted of employees in europe in asia pacific and in japan veritas us had a total of international marketing employees in europe in japan and in asia pacific in the emea storage management software market ie in which veritas us sold foundation suite netbackup and backup exec veritas us’ market shares in and were percent and percent respectively computer associates’ arcserve backup exec’s primary competition dominated the emea market holding more than percent of the united kingdom market and more than percent of the french italian and spanish markets in the emea and apj territories accounted for percent of veritas us’ international revenues and percent of veritas us’ total revenues ie emea revenue totaled dollar_figure million and apj revenue was de_minimis veritas us’ management recognized that geographic expansion in emea and apj presented an opportunity to increase sales after evaluating the cost of labor employment laws quality of workforce and tax considerations veritas us’ management decided to headquarter its emea and apj operations in ireland vi the cost-sharing arrangement in date veritas software holding ltd vshl was incorporated as an irish corporation vshl was a resident of bermuda and a wholly owned subsidiary of veritas us in date veritas software international ltd vsil was incorporated as a resident of ireland and a wholly owned subsidiary of vshl veritas software ltd veritas uk and veritas software asia pacific trading pte ltd veritas singapore disregarded entities for u s income_tax purposes were also wholly owned by vshl in and vshl vsil veritas uk and veritas singapore collectively veritas ireland were subsidiaries of veritas us effective date veritas us assigned to veritas ireland all of veritas us’ existing sales agreements with european-based sales subsidiaries ie veritas uk veritas sweden veritas switzerland veritas france and veritas germany also effective on that date veritas us veritas operating corp nsmg and veritas ireland10 entered into the agreement for sharing research_and_development costs rda and veritas us and veritas ireland11 entered into the technology license agreement tla dollar_figure 10with respect to the rda veritas ireland refers to vshl and vsil the two parties who entered into the rda with veritas us 11with respect to the tla veritas ireland refers to vshl and vsil the two parties who entered into the tla with veritas us 12as previously stated the csa consisted of these continued pursuant to the rda the signatories agreed to pool their respective resources and r d efforts related to software products and software manufacturing processes they also agreed to share the costs and risks of such r d on a going-forward basis the rda provided veritas ireland with the exclusive and perpetual right to manufacture products utilizing embodying or incorporating the covered_intangibles within veritas ireland’s territory and the nonexclusive and perpetual right to otherwise utilize the covered_intangibles worldwide including in the marketing sale and licensing of products utilizing embodying or incorporating the covered_intangibles and in further research into similar technology the rda defined covered_intangibles as any and all inventions patents copyrights computer programs in source code and object code form flow charts formulae enhancements updates translations adaptations information specifications designs process technology manufacturing requirements quality control standards and other intangible_property rights arising from or developed as a result of the research program pursuant to the tla veritas us granted veritas ireland the right to use certain covered_intangibles as well as the right continued agreements 13the rda defined veritas ireland’s territory as europe middle east africa asia and the asia pacific 14the rda defined research program as all software research_and_development activity and process development activity to use veritas us’s trademarks trade names and service marks in emea and apj the tla defined covered_intangibles as any and all inventions patents copyrights computer programs in source code and object code form flow charts formulae enhancements updates translations adaptations information specifications designs process technology manufacturing requirements quality control standards and other intangible_property rights arising in existence as of the effective date of this agreement relating to the design development manufacture production operation maintenance and or repair of any or all of the products in exchange for the rights granted by the tla veritas ireland agreed to pay veritas us royalties the tla which was amended on three occasions specified the initial royalty rates as well as a prepayment amount ie a lump-sum buy-in payment the tla provided that the parties shall adjust the royalty rate prospectively or retrospectively as necessary so that the rate will remain an arm’s-length rate in veritas ireland paid veritas us dollar_figure million and agreed to prepay veritas us in the remaining consideration relating to the preexisting intangibles in veritas ireland made a dollar_figure million lump-sum buy-in payment to veritas us and in veritas ireland and veritas us adjusted the payment to dollar_figure million 15amendment no was effective as of date amendment no was effective as of date and amendment no was effective as of date vii veritas ireland’s operations prior to the establishment of veritas ireland veritas us’ supply chain and distribution channels to the emea and apj markets were weak and inefficient netbackup volume manager file system cluster server and foundation suite were manufactured in pleasanton california and backup exec was manufactured by a contractor in lisle france lisle contractor in veritas ireland began codeveloping manufacturing and selling veritas us products in the emea and apj markets veritas ireland’s facility in shannon county clare ireland manufactured netbackup file system volume manager cluster server and foundation suitedollar_figure the ireland location had a production line quality control stations and a cd replication tower veritas ireland controlled all aspects of production planning shipping and logistics it also processed purchase orders and bore contractual credit and collection risks relating to transactions in the emea and apj markets with veritas ireland in control of the manufacturing process and managing the lisle contractor the supply chain became much more efficient 16in veritas ireland outsourced the manufacture of volume manager file system cluster server and foundation suite veritas ireland developed the emea and apj markets without significant input from veritas us in veritas us’ customer base had little or no value because of its minimal market share and limited presence in emea and apj at that time there were two offices in the united kingdom one in chertsey and one in reading the chertsey office was staffed by direct sales employees the reading office was staffed by two small teams ie a distribution team and a reseller team of inept workers veritas ireland focused on the basics of building a more extensive sales business and stronger distribution channels in veritas ireland hired a new distribution sales manager who was responsible for expanding its products’ paths to market veritas ireland’s new management totally changed the culture by continually upgrading veritas ireland’s sales resources examining distributor and reseller reports finding new customers initiating interaction with the reseller base providing sales incentives for distributors training and educating the distributors’ presales teams and firing underperforming salesmen distributors and resellers to further expand its sales presence veritas ireland accessed and leveraged its distribution partners’ sales organizations and customer contacts veritas ireland’s operations and its presence in the emea territory grew substantially from to by the ireland facility had increased from big_number to big_number square feet and the number of veritas ireland employees had increased from to more than by veritas ireland had over new offices and subsidiaries in countries and by veritas ireland had more than big_number employees in more than countries from to veritas ireland spent dollar_figure4 billion on sales and marketing expenses dollar_figure million on cost-sharing_payments dollar_figure million on customer service expenses dollar_figure million on administrative expenses and dollar_figure million on buy-in_payments in veritas ireland’s first full year of operation revenues were approximately dollar_figure million by veritas ireland’s license revenues had doubled and by its annual revenues were five times higher than veritas us’ revenues attributable to emea and apj viii procedural history veritas us timely filed federal_income_tax returns for and on its return veritas us reported a dollar_figure million lump-sum buy-in payment from veritas ireland in response to veritas ireland’s updated sales figures and forecasts veritas us on date amended the return reducing the lump-sum buy-in payment to dollar_figure million respondent examined veritas us’ and returns and concluded that the cost-sharing allocations reported did not clearly reflect veritas us’ income on date respondent issued petitioner a notice_of_deficiency based on a report prepared by brian becker becker in the notice respondent stated in accordance with sec_482 of the internal_revenue_code to clearly reflect the income of the entities we have allocated income and deductions as a result of the transfer and or license of pre- existing intangible_property in connection with the cost_sharing_arrangement and technology license agreement both effective date becker employed the forgone profits method the market_capitalization_method and an analysis of veritas us’ arm’s- length acquisitions to arrive at a series of values ranging from dollar_figure billion to dollar_figure billion for the lump-sum buy-in payment he ultimately decided that a dollar_figure billion buy-in payment was appropriate in accordance with becker’s calculations respondent in the notice to petitioner made a dollar_figure billion allocation of income to veritas us and determined deficiencies of dollar_figure million and dollar_figure million and sec_6662 penalties of dollar_figure million and dollar_figure million relating to and respectively on date petitioner timely filed its petition with the court seeking redetermination of the deficiencies and penalties set forth in the notice on date the court filed respondent’s answer and on date the court filed respondent’s amended answer respondent in his statement of position filed date stated in view of the fact that information is still being collected and analyzed respondent cannot state which transfer_pricing method s he intends to utilize at trial on date respondent in a supplement to his statement of position notified the court and petitioner that he was going to employ the forgone profits method but was not going to rely on the market_capitalization_method or call becker as a witness respondent in the date statement also stated respondent will use the actual income figures and projections extrapolated from those figures to determine the value of the intangibles and consequently the total compensation due petitioner from veritas ireland for the intangibles based on a preliminary analysis of petitioner’s actual income figures which are less than petitioner’s projections relied upon by dr becker respondent anticipates that the resulting value will be less than the amount used in the notice_of_deficiency in that case respondent will not contend that the value is greater than the amount determined by his experts at trial on date the court filed the parties’ stipulation of settled issues relating to stock-based compensation technical support services and sec_6662 penaltiesdollar_figure on date the court filed the parties’ stipulation of settled issues relating to the rda pursuant to the date stipulation 17the parties stipulated the stock-based compensation costs at issue and agreed that the determination of whether such costs must be included in the cost-sharing pool would be controlled by the final_decision within the meaning of sec_7481 of the internal_revenue_code the ‘code’ in 125_tc_37 appeals docketed no and 9th cir aug and date in addition respondent conceded adjustments relating to technical support services the parties established the and arm’s-length values of veritas ireland’s proportional shares of the cost-sharing paymentsdollar_figure on date the court filed petitioner’s motion for partial summary_judgment in the motion petitioner contended that respondent had abandoned the dollar_figure billion allocation and the methodologies set forth in the notice the notice was fundamentally defective and respondent’s determination was arbitrary capricious and unreasonable petitioner further contended that pursuant to precedent governing the court_of_appeals for the ninth circuit ninth circuit the burden_of_proof shifts to respondent the court on date filed respondent’s notice of objection to petitioner’s motion for partial summary_judgment on date respondent submitted to the court an expert report prepared by john hatch hatch hatch employing a discounted cashflow analysis concluded that the requisite lump- sum buy-in payment was dollar_figure5 billion and calculated as an alternative a 2-percent perpetual annual royalty in determining the best_method to calculate the buy-in payment 18veritas ireland’s shares of reasonably_anticipated_benefits pursuant to sec_1_482-7 income_tax regs were dollar_figure percent relating to and dollar_figure percent relating to hatch rejected the comparable_uncontrolled_transaction method cut method and the profit split method20 he contended that prior to date veritas us had made several acquisitions of software companies that offered complementary and in some cases competing products hatch opined that those acquisitions were comparable to the csa because veritas us received rights pursuant to the acquisitions that were similar to those which veritas ireland received pursuant to the csa on the basis of his findings hatch characterized the csa as akin to a sale or geographic spinoff akin to a sale theory and employed the income_method to determine the requisite buy-in payment hatch defined the buy-in payment as the present_value of royalty obligations expected to be paid under arm’s length royalty terms applicable to the rights conferred on a go-forward basis he did not individually value any of the specific items that were allegedly transferred to veritas ireland instead he employed an aggregate valuation approach that was based on a three-step analysis first hatch estimated the arm’s-length royalty amounts that would be due in each period ie each 19see sec_1_482-4 income_tax regs see also infra discussion sec iii petitioner’s cut analysis with some adjustments is the best_method for a fuller discussion of the cut method 20see sec_1_482-6 income_tax regs for a discussion of the profit split method calendar_year or portion thereof after date of the csa second hatch chose a discount rate to convert estimated future royalty payments into date dollars third hatch calculated the buy-in payment as equal to the present_value of the royalty payments estimated in step discounted at the rate determined in step hatch concluded that the requisite buy-in payment was dollar_figure5 billion and that a 2-percent perpetual annual royalty was economically equivalent to the requisite dollar_figure5 billion payment in calculating the requisite buy-in payment hatch assumed that the preexisting intangibles have a perpetual useful_life in addition he concluded that percent was the appropriate discount rate and dollar_figure percent was the appropriate compound annual growth rate on date the court filed respondent’s motion for leave to file amendment to amended answer and lodged respondent’s amendment to amended answer in the proposed amendment respondent alleged that the requisite buy-in payment was dollar_figure5 billion payable as either a lump-sum payment or a 2-percent perpetual royalty in paragraph f of the proposed amendment respondent asserted an adjustment relating to a transfer of certain other intangible rights respondent specifically alleged a transfer of access to veritas us’ marketing team access to veritas us’ r d team and veritas us’ trademarks trade names customer base customer lists distribution channels and sales agreements collectively paragraph f items petitioner in its notice of objection to respondent’s motion for leave to file amendment to amended answer filed date contended that respondent’s assertion of the paragraph f items raised a new_matter because the issue was not described in the notice_of_deficiency and required the presentation of new evidence on date the court held a hearing may hearing relating to the aforementioned motions in an order issued date june order we denied petitioner’s motion for partial summary_judgment and concluded that there was a genuine issue with respect to whether respondent had abandoned the theory and methodology set forth in the notice petitioner had failed to establish that the notice was fundamentally defective and petitioner had therefore failed to establish that the determination was arbitrary capricious or unreasonable with respect to whether the burden_of_proof shifts to respondent we concluded that it was premature to rule on the issue we also granted respondent’s motion for leave to file amendment to amended answer and concluded that the notice_of_deficiency was sufficiently broad to include the paragraph f items and therefore respondent’s amendment to amended answer did not raise a new_matter we stated if after an evaluation of expert and fact witnesses we determine that an adjustment relating to such items is not appropriate that such items were not in fact transferred or that such items are not intangibles pursuant to sec_482 we may conclude that the notice_of_deficiency is arbitrary capricious or unreasonable on date the trial commenced discussion we must determine whether veritas ireland made an arm’s- length buy-in payment to veritas us as consideration for intangible_property transferred to veritas ireland in connection with the csa in addition we must determine whether respondent’s allocation is arbitrary capricious or unreasonable in essence respondent’s determination began to unravel with the parties’ pretrial stipulations of settled issues after the parties’ settlement relating to the arm’s-length value of the rda as a practical and legal matter respondent was forced to justify the dollar_figure5 billion allocation by reference only to the preexisting intangibles as discussed herein he simply could not respondent in a futile attempt to escape this dilemma ignored the parties’ settlement relating to the rda and disregarded sec_1_482-7 income_tax regs which limits the buy-in payment to preexisting intangibles in addition respondent inflated the determination by valuing short-lived intangibles as if they have a perpetual useful_life and taking into account income relating to future products created pursuant to the rda after an extensive stipulation process a lengthy trial the receipt of more than big_number exhibits and the testimony of a myriad of witnesses our analysis of whether respondent’s dollar_figure5 billion allocation is arbitrary capricious or unreasonable hinges primarily on the testimony of hatch put bluntly his testimony was unsupported unreliable and thoroughly unconvincing indeed the credible elements of his testimony were the numerous concessions and capitulations respondent’s predicament was primarily attributable to the implausibility of respondent’s flimsy determination in calculating the dollar_figure5 billion allocation hatch used the wrong useful_life for the products and the wrong discount rate and admittedly did not know precisely which items were valued furthermore respondent’s trial position reflected sec_1_482-1t through 482-9t temporary income_tax regs fed reg date --regulations that were promulgated years after the transaction and months after trialdollar_figure these regulations include specific examples involving assembled 21these regulations promulgated in date are effective for transactions entered into on or after date see infra discussion sec iii a comparability of oem agreements for a more in-depth discussion workforce and prescribe the income_method as a specified method in fact after amending his amended answer respondent began referring to the intangibles subject_to the buy-in payment as platform_contribution intangibles ie the term used in sec_1_482-1t through 482-9t temporary income_tax regs supra rather than pre-existing intangibles ie the term used in the applicable regulations we further note that the administration in proposed to change the law expanding the sec_482 definition of intangibles to include workforce in place goodwill and going-concern valuedollar_figure see department of the treasury general explanations of the administration’s fiscal_year revenue proposal sec_32 date for the years in issue however there was no explicit authorization of respondent’s akin to a sale theory or its inclusion of 22during the may hearing respondent referred to access to r d team and access to marketing team as assembled workforce 23the term pre-existing intangibles is not used in sec_1_482-1t through 482-9t temporary income_tax regs fed reg date 24during trial and on brief respondent referred to access to r d team and access to marketing team as workforce in place 25the administration stated that the proposed change in law was simply a clarification yet estimated that this change when combined with other clarifications would raise nearly dollar_figure billion dollars over years see department of the treasury general explanations of the administration’s fiscal_year revenue proposals table date workforce in place goodwill or going-concern value taxpayers are merely required to be compliant not prescient pursuant to the law in effect at the time of the csa respondent’s determination is arbitrary capricious and unreasonable and veritas us’ cut method with some adjustments is the best_method to determine the requisite buy-in payment i applicable statute and regulations sec_482 was enacted to prevent tax_evasion and ensure that taxpayers clearly reflect income relating to transactions between controlled entities this section authorizes the commissioner to distribute apportion or allocate gross_income deductions credits or allowances between or among controlled entities if he determines that such distribution apportionment or allocation is necessary to prevent evasion of taxes or to clearly reflect the income of such entities id in determining the true_taxable_income the standard to be applied in every case is that of a taxpayer dealing at arm’s length with an uncontrolled taxpayer sec_1_482-1 income_tax regs sec_482 provides that in the case of any transfer of intangible_property the income with respect to the transfer shall be commensurate with the income attributable to the intangible in a qualified cost-sharing arrangement controlled participants share the cost of developing one or more items of intangible_property see sec_1_482-7 income_tax regs when a controlled participant makes preexisting intangible_property available to a qualified cost-sharing arrangement that participant is deemed to have transferred interests in the property to the other participant and the other participant must make a buy-in payment as consideration for the transferred intangibles sec_1_482-7 and income_tax regs the buy-in payment which can be made in the form of a lump-sum payment installment payments or royalties is the arm’s-length charge for_the_use_of the transferred intangibles sec_1 g income_tax regs sec_1_482-7 income_tax regs requires buy-in_payments to be determined in accordance with sec_1_482-1 and sec_1_482-4 through income_tax regs sec_1_482-4 income_tax regs provides a in general the arm’s length amount charged in a controlled transfer of intangible_property must be determined under one of the four methods listed in this paragraph a each of the methods must be applied in accordance with all of the provisions of sec_1_482-1 including the best_method_rule of sec_1_482-1 the comparability_analysis of sec_1_482-1 and the arm’s length range of sec_1_482-1 the arm’s length consideration for the transfer of an intangible determined under this section must be commensurate with the income attributable to the intangible see sec_1 f periodic adjustments the available methods are-- the comparable_uncontrolled_transaction method described in paragraph c of this section the comparable_profits_method described in sec_1_482-5 the profit split method described in sec_1_482-6 and unspecified methods described in paragraph d of this section if the recipient of the intangibles fails to make an arm’s-length buy-in payment the commissioner is authorized to make appropriate allocations to reflect an arm’s-length payment for the transferred intangibles sec_1_482-7 income_tax regs the commissioner’s authority to make sec_482 allocations is limited to situations where it is necessary to make each participant’s share of costs equal to its share of reasonably_anticipated_benefits or situations where it is necessary to ensure an arm’s-length buy-in payment for transferred preexisting intangibles sec_1_482-7 income_tax regs ii respondent’s buy-in payment allocation is arbitrary capricious and unreasonable respondent’s sec_482 allocation must be sustained absent a showing of abuse_of_discretion 96_tc_226 92_tc_525 affd 933_f2d_1084 2d cir thus to prevail petitioner first must show that respondent’s sec_482 allocation is arbitrary capricious or unreasonable sundstrand corp subs v commissioner supra pincite citing 88_tc_252 and 84_tc_996 affd in part revd in part and remanded 856_f2d_855 7th cir if petitioner proves that respondent’s allocation is arbitrary capricious or unreasonable but fails to prove that the allocation it proposes meets the arm’s-length standard the court must determine the proper allocation for the buy-in payment see sundstrand corp subs v commissioner supra pincite respondent’s determination as set forth in the notice_of_deficiency is presumptively correct id pincite respondent made two determinations with respect to the requisite buy-in payment one set forth in the notice_of_deficiency and one set forth in the amendment to amended answer because we found in the june order that the amendment to amended answer did not raise a new_matter the presumption of correctness that attached to the determination set forth in the notice carried forward to the revised determination set forth in the amendment to amended answer see 112_tc_183 thus we look to both the notice determination and the revised determination in the amendment to amended answer to decide whether respondent’s sec_482 allocation is arbitrary capricious or unreasonable a respondent’s notice determination is arbitrary capricious and unreasonable in the notice respondent determined using becker’s valuation that the requisite buy-in payment was dollar_figure billion during trial respondent did not call becker as a witness place becker’s report in evidence or present any evidence to support becker’s findings respondent relying solely on the report prepared by hatch did not address becker’s dollar_figure billion buy-in valuation but instead asserted a dollar_figure5 billion buy-in valuation the dollar_figure million decrease in value with little explanation is just one of the factors we consider in evaluating the reasonableness of respondent’s determination there are other factors that collectively and convincingly establish that the notice determination was not only unreasonable but was also arbitrary and capricious using an income_method becker and hatch respectively employed a and a 7-percent discount rate to calculate the requisite buy-in payment beta a key component in the formula used to calculate the discount rate is a measure of the tendency of a security’s price to respond to swings in the marketdollar_figure in calculating their discount rates 26a beta of indicates that the security’s price has tended to move in step with the market ie a 1-percent increase in the market has led to a 1-percent increase for the security a beta of less than implies that the security is less volatile than the market and a beta greater than indicates that the security is more volatile than the market see infra continued becker and hatch used essentially the same beta and respectively petitioner’s finance expert established that was the correct beta see infra discussion sec iv d the appropriate discount rate hatch ultimately conceded that a dollar_figure beta could not to a reasonable degree of economic certainty be the correct beta see infra discussion sec ii b respondent employed the wrong useful_life discount rate and growth rate in essence hatch admitted that both he and becker employed the wrong beta indeed the beta becker employed was even further removed from the correct beta in sum respondent without meaningful explanation conceded dollar_figure million of the buy-in amount set forth in the notice and at trial failed to offer even a token defense in response to petitioner’s critique of becker’s conclusions moreover respondent cannot convincingly contend that the notice allocations are reasonable while adopting the opinion of an expert who admits that a critical factor relating to the calculation of the allocation is incorrect accordingly respondent’s notice determination is arbitrary capricious and unreasonable continued discussion sec ii b respondent employed the wrong useful_life discount rate and growth rate for formula using beta b respondent’s determination in amendment to amended answer is arbitrary capricious and unreasonable respondent’s amendment to amended answer set forth a revised determination of the requisite buy-in payment the revised determination which is based on hatch’s report takes into account certain items ie the paragraph f items that respondent alleges were intangibles transferred to veritas ireland hatch’s valuation was based on the theory that the collective effect of the rda tla and conduct of the parties was akin to a sale of veritas us’ business respondent’s determination is erroneous for several reasons respondent’s akin to a sale theory is specious respondent contends that veritas us’ transfer of preexisting intangibles was akin to a sale and should be evaluated as such respondent further contends that because th e assets collectively possess synergies that imbue the whole with greater value than each asset standing alone it is appropriate to apply the akin to a sale theory and aggregate the controlled transactions rather than value each asset hatch was certainly in a position to know whether his valuation method took into account the collective assets’ synergies yet his defense of respondent’s akin to a sale theory was akin to a surrender on redirect examination hatch testified q counsel for respondent do you believe your valuation methodology captured synergistic value a hatch i really don’t have an opinion it may have it may not have at trial the court asked respondent’s counsel if we reject dr hatch’s approach that we should look at this in the aggregate and he hasn’t valued any of the intangibles separately where does that leave the court respondent’s counsel replied that leaves the court absolutely nowhere and that is precisely where respondent is with this theory--absolutely nowhere petitioner astutely suggests that the reason that respondent is placing an all or nothing bet on his aggregation theory is simple software does not last forever but respondent’s valuation approach does indeed respondent’s assertion of the akin to a sale theory and its assumption that the preexisting intangibles have a perpetual life are an unsuccessful attempt to justify respondent’s determination respondent contends that pursuant to sec_1 f i a income_tax regs he was authorized to aggregate the transactions and treat them as a sale transactions may be aggregated if an aggregated approach produces the most reliable means of determining the arm’s length consideration for the controlled transactions id emphasis added respondent’s akin to a sale theory ie a theory which encompasses short- lived intangibles valued as if they have a perpetual life27 and takes into account intangibles that were subsequently developed rather than preexisting certainly does not produce the most reliable result thus pursuant to sec_1_482-1 income_tax regs respondent was not authorized to aggregate the transactions and treat them as a saledollar_figure respondent’s allocation took into account items not transferred or of insignificant value the parties agree that on date certain product intangibles ie netbackup backup exec volume manager file system cluster server and foundation suite were transferred from veritas us to veritas ireland but disagree about the transfer of the nonproduct items alleged by respondent with the exception of the trademarks trade names brand names and sale sec_27see infra discussion sec ii b respondent employed the wrong useful_life discount rate and growth rate 28see infra discussion sec ii b respondent’s allocation took into account subsequently developed intangibles 29even if respondent pursuant to sec_1 f i a income_tax regs were authorized to aggregate the transactions the akin to a sale theory may violate sec_1_482-1 income_tax regs this regulation provides that the district_director will evaluate the results of a transaction as actually structured by the taxpayer unless its structure lacks economic_substance the transaction at issue which certainly had economic_substance was structured as a license of preexisting intangibles not a sale of a business agreements the nonproduct items either were not transferred or had insignificant value with respect to distribution channels veritas us had relationships with distributors and resellers prior to the csa but those relationships were weak and had little value in fact it was not until veritas ireland hired the channel manager from computer associates that the distribution channels were strengthened and maximized thus to the extent veritas us’ distribution channels were transferred to veritas ireland they had insignificant value with respect to customer lists and customer base hatch agreed that prior to the csa veritas us lacked the data systems needed to generate accurate and meaningful customer lists and that veritas us’ customer base had no value given veritas us’ marginal market share and limited presence in emea and apj thus to the extent veritas us’ customer lists and customer base were transferred to veritas ireland they had insignificant value with respect to access to research_and_development team hatch testified that his valuation of the buy-in payment did not include access to r d team and that access to r d team just was not on his radar screen or anything that he thought of in addition hatch 30the sales agreements were transferred but the parties made no attempt to value them see infra discussion sec iv c value of trademark intangibles and sales agreements conceded that if he assumed that the agreement relating to the share of r d expenses was arm’s length a fact that the parties stipulated then access to the r d team would have zero value with respect to access to marketing team hatch testified that he did not value veritas us’ marketing team did not know whether marketing support was provided by veritas us and had no idea whether the alleged marketing intangibles existed or had been transferred hatch further testified if those marketing intangibles did exist -- and sometimes they don’t and they just have clauses in there i don’t know but if they did exist they were conferred when these related_party seller contracts were assigned now did they have any value i don't have any opinion on that i have no idea emphasis added in short there is insufficient evidence that access to veritas us’ r d and marketing teams was transferred to veritas ireland or had valuedollar_figure 31even if such evidence existed these items would not be taken into account in calculating the requisite buy-in payment because they do not have substantial value independent of the services of any individual and thus do not meet the requirements of sec_936 or sec_1_482-4 income_tax regs access to research_and_development team and access to marketing team are not set forth in sec_936 or sec_1_482-4 income_tax regs therefore to be considered intangible_property for sec_482 purposes each item must meet the definition of a similar item and have substantial value independent of the services of any individual sec_936 sec_1_482-4 income_tax regs the value if any of access to veritas us’ r d and marketing teams is based primarily on the services of individuals ie the work continued respondent’s allocation took into account subsequently developed intangibles hatch’s calculations of the requisite buy-in payment took into account rights to future codeveloped intangibles transferred pursuant to the rda petitioner contends that respondent’s buy- in payment allocation relating to subsequently developed products violates sec_1_482-7 income_tax regs we agree sec_1_482-7 income_tax regs the regulatory authority requiring a buy-in payment states pre-existing intangibles if a controlled participant makes pre-existing intangible_property in which it owns an interest available to other controlled participants for purposes of research in the intangible development area under a qualified_cost_sharing_arrangement then each such other controlled participant must make a buy-in payment to the owner emphasis added continued knowledge and skills of team members nevertheless respondent in support of his contention cites 507_us_546 and 97_tc_253 affd 17_f3d_684 4th cir these cases however do not suggest that access to an r d or marketing team has substantial value independent of the services of an individual do not define intangibles for sec_482 purposes and do not even reference sec_482 we note that in date the secretary promulgated temporary regulations ie sec_1_482-1t through 482-9t temporary income_tax regs supra which reference assembled workforce in addition the administration in proposed to change the law to include workforce in place in the sec_482 definition of intangible the regulation unequivocally requires a buy-in payment to be made with respect to transfers of pre-existing intangible_property no buy-in payment is required for subsequently developed intangibles yet hatch unabashedly took such items into account in calculating the requisite buy-in payment rather than limiting the valuation to preexisting intangibles as prescribed by sec_1_482-7 income_tax regs in fact respondent readily and repeatedly acknowledged that his valuation took into account income relating to items other than the preexisting intangibles accordingly respondent’s allocation violates sec_1 g income_tax regs respondent employed the wrong useful_life discount rate and growth rate respondent relying on hatch’s report employed the wrong useful_life the wrong discount rate and an unrealistic growth rate to calculate the requisite buy-in payment in calculating his valuation of the buy-in payment hatch assumed a perpetual useful_life for the transferred intangibles yet acknowledged that if you had products that you left untouched that technology would age and eventually become obsolete and that the preexisting product intangibles would wither on the vine within to years without ongoing r d the useful_life of the preexisting product intangibles was on average years and certainly was not perpetual petitioner established that something however was perpetual--veritas us was in a perpetual mode of innovation before and after the csa veritas us released numerous versions of its products even with substantial ongoing r d veritas us products had finite lifecycles by the time a new product became available for purchase the next generation was already in development in determining the discount rate32 for the buy-in payment hatch used a weighted average cost of capital wacc derived under the capital_asset pricing model capm dollar_figure employing the capm hatch used as the risk-free rate the yield on 20-year 32the discount rate ie the cost of capital is an adjustment to a determined value to take into account the rate of inflation the time_value_of_money and any attendant risk 33the wacc provides the expected rate of return for a company on the basis of the average portion of debt and equity in the company’s capital structure the current required return on equity ie cost of equity and the company’s cost of debt the equation for calculating the wacc is wacc e re d rd 1-t where d represents the company’s average portion of debt e represents the company’s average portion of equity re represents the company’s cost of equity rd represents the company’s cost of debt and t represents the company’s marginal tax_rate 34estimating the wacc for a company requires estimating the company’s cost of equity re the capm which seeks to determine the rate of return for a specific security is commonly used to estimate a company’s cost of equity 35the capm model uses the following equation to determine the cost of equity re rf dollar_figure rm - rf where dollar_figure beta is a measure of the volatility or systematic risk of a security or portfolio in comparison to the market as a whole rf is the yield_to_maturity for a u s treasury bond often referred to as the continued u s treasury bonds as of date without adjustments and determined an equity risk premium of percent the equity risk premium is the expected long-term yield for the stock market less the risk-free rate hatch applied the 5-percent equity risk premium and an industry beta of to calculate the applicable discount rate which he concluded was percent petitioner contends that respondent employed the wrong beta the wrong equity risk premium and therefore the wrong discount rate hatch employed an industry beta to calculate the discount rate he opined that using an industry rather than a company specific beta was preferred because with respect to an individual company a beta relating to an earlier period is a very poor predictor of the beta for subsequent periods hatch ultimately admitted however that to a reasonable degree of economic certainty the beta he used could not have been the correct beta for veritas us as of date hatch’s 5-percent equity risk premium was much lower than the through historic average of percent which hatch stated was reported by ibbotson associates ie the recognized continued risk-free rate and rm is the expected long-term yield for the u s stock market as a whole 36see supra note for a more detailed discussion of beta industry standard of historical capital markets data dollar_figure there are several problems with hatch’s analysis first in determining the equity risk premium hatch contended that employing the ibbotson associates’ historic average equity risk premium which was based on the expected long-term yield for the u s stock market was not appropriate because the rights licensed to veritas ireland were exploited in markets outside the united_states rights licensed to veritas ireland were indeed exploited outside the united_states but hatch erroneously assumed that the long-term yield for the u s market was higher than the long-term yield for foreign markets in fact the literature upon which hatch relied establishes that there was no difference between the observed risk premium in the u s market and the risk premium in foreign markets see brealey myers principles of corporate finance 7th ed hatch’s erroneous assumptions led to an underestimate of the appropriate equity risk premium relating to the buy-in payment second in determining the equity risk premium hatch applied the 20-year u s treasury bond yield as the risk-free rate petitioner contends that the classic formulation of capm uses the 30-day u s treasury bill rate as the risk-free rate 37a lower equity risk premium results in a lower cost of equity lower wacc ie discount rate and larger buy-in payment not the bond rate and that if the bond rate is used duration risk has to be taken into account ibbotson associates’ cost of capital yearbook states in all of the beta regressions the total returns of the s p are used as the proxy for the market returns the series used as a proxy for the risk-free asset is the yield on the 30-day t-bill furthermore the text hatch cites as support for his use of the u s treasury bond rate states that the risk-free rate could be defined as a long-term treasury bond yield if you do this however you should subtract the risk premium of treasury bonds over bills see brealey myers supra pincite n hatch however did not reduce the u s treasury bond rate and on cross-examination acknowledged that he used the wrong risk-free rate in sum hatch employed the wrong beta the wrong equity risk premium and thus the wrong discount rate to calculate the requisite buy-in payment hatch also employed large and unrealistic growth rates into perpetuity hatch determined that from through veritas ireland’s compound annual growth rate was dollar_figure percent he projected that veritas ireland’s revenues would increase percent each year from through and beginning date would increase percent each year into perpetuity veritas ireland’s actual growth rate between and was dollar_figure percent dollar_figure percentage points lower than the percent growth rate hatch employed for the same period in calculating the buy-in payment hatch used veritas ireland’s actual income relating to through but opted not to use actual growth rates relating to those years moreover he could not provide a plausible explanation for the growth rate he employed further petitioner notes that a buy-in payment based on hatch’s growth rate would require veritas ireland to allocate a buy-in payment equal to percent of its actual and projected operating income to veritas us through resulting in dollar_figure billion in losses over that period simply put the growth rate hatch employed was unreasonable in sum veritas ireland prospered not because veritas us simply spun off a portion of an established business and transferred valuable_intangibles but because veritas ireland employed aggressive salesmanship and savvy marketing successfully developed the emea and apj markets and codeveloped new products that performed well in those markets for the foregoing reasons we conclude that respondent’s allocations set forth in the amendment to amended answer and at trial are arbitrary capricious and unreasonable iii petitioner’s cut analysis with some adjustments is the best_method petitioner used the cut method to calculate the buy-in payment the best_method_rule seeks the most reliable measure of an arm’s-length result sec_1_482-1 income_tax regs t here is no strict priority of methods and no method will invariably be considered to be more reliable than others id respondent’s income_method riddled with legal and factual miscalculations is certainly not the best or most reliable method therefore we must determine the propriety of petitioner’s cut analysis if petitioner’s cut analysis does not meet the arm’s-length standard we must determine the requisite buy-in payment see sundstrand corp subs v commissioner t c pincite see also eli lilly co v commissioner f 2d pincite and cases cited thereat the cut method evaluates whether the amount charged for a controlled transfer of intangible_property is arm’s length by referencing the amount charged in comparable uncontrolled transactions if an uncontrolled_transaction involves a transfer of the same intangible under the same or substantially the same circumstances as a controlled_transaction the results derived from applying the cut method will generally be the most reliable measure of the arm’s-length result sec_1_482-4 income_tax regs if however uncontrolled transactions involving the same intangible under the same circumstances cannot be identified uncontrolled transactions that involve the transfer of comparable intangibles under comparable circumstances may be used to apply the cut method but the reliability of the results is reduced id respondent contends that the cut method is not the best_method and that petitioner has not presented comparable uncontrolled transactions to prove that its buy-in payment is arm’s length specifically respondent asserts that the rights licensed under agreements between veritas us and unrelated parties are not comparable because they involved either rights that are not comparable to those licensed under the csa or licensees who are not comparable to veritas ireland petitioner contends that the cut method is appropriate and that the value determined by its expert william baumol baumol was arm’s length baumol calculated using the cut method a range of estimates for the value of the transferred intangibles and concluded that the lump-sum buy-in payment was within or exceeded the arm’s-length range baumol used four parameters to estimate a value for the buy-in payment the expected economic life of the intangibles the annual rate at which the value of the intangibles declines as a function of time and new software replacements ie the rate of obsolescence the parameter value selected to determine the value of the licenses eg royalty rates as a percent of revenues list price or profits and the appropriate discount ratedollar_figure baumol chose particular agreements ie some involving bundled products and some involving unbundled products between veritas us and seven oems ie sun hp dell hitachi nec compaq and ericsson to determine the appropriate starting royalty rate for the buy-in payment most of the product licenses that baumol selected provide royalties as a percentage of list price eg global list price international list price or u s list price based on his findings baumol derived a range of starting royalty rates of to percent of list price and opined that the low end of the range percent was the appropriate starting royalty rate for the buy-in payment baumol determined that the preexisting product intangibles had a useful_life ranging from to years having determined both the starting royalty rate and the useful_life baumol adjusted the royalty rate by ramping down ie incrementally 38using a value for the intangible license expressed in terms of revenues baumol employed the following formula to determine the requisite buy-in payment v et ac 1-b t 1-d tpt where a is the expected economic life of the intangibles b is the rate of obsolescence c is the value of the parameter representing the ratio between the list price and the appropriate intangible license fee ie the arm’s-length license fee for the intangibles as a percent of revenue d is the discount rate and p is the revenue for products sold during the product’s useful_life with the payment for the initial year being c b 1-d p1 reducing the rate over the buy-in period baumol analyzed royalty degradation and technology aging provisions in third- party agreements as evidence of the appropriate ramp-down rates to confirm his ramp-down conclusions baumol relied on petitioner’s source code expert who opined that new lines of code noticeably increased after while the amounts of unchanged functional source code and files were virtually nonexistent within a period of to years using the aforementioned findings baumol calculated a valuation range of dollar_figure million to dollar_figure million for the buy-in payment and concluded that the preponderance of the values fell between dollar_figure million and dollar_figure million a comparability of oem agreements use of the cut method requires that the controlled and uncontrolled transactions involve the same or comparable intangible_property sec_1_482-4 income_tax regs in order for intangibles involved in controlled and uncontrolled transactions to be comparable both intangibles must-- i be used in connection with similar products or processes within the same general industry or market and ii have similar profit potential sec_1_482-4 income_tax regs in his cut valuation baumol referenced as comparables agreements between veritas us and certain oems ie sun hp dell hitachi nec compaq and ericsson respondent contends that the csa involves the transfer of platform_contribution intangibles and broad make-sell rights with respect to veritas us’ full range of products while the oem agreements did not we note that the term platform_contribution intangibles does not appear in the regulations applicable to the csa but is set forth in sec_1_482-7t temporary income_tax regs fed reg date --regulations effective for transactions entered into on or after date thus respondent’s litigating position appears to mirror transfer_pricing regulations promulgated years after veritas us and veritas ireland signed the csadollar_figure in essence respondent 39make-sell rights are the licensed rights to manufacture and sell existing intangible_property sec_1_482-1t through 482-9t temporary income_tax regs supra provide further guidance and clarification regarding methods under sec_482 to determine taxable_income in connection with a cost_sharing_arrangement in order to address issues that have arisen in administering the current regulations fed reg date these regulations include the income_method and the price acquisition method and provide guidance on applying these methods for purposes of evaluating the arm’s-length amount for platform_contribution transactions ie formerly referred to as transactions involving preexisting intangibles the temporary regulations list the following specified methods the cut method the income_method the price acquisition method the market_capitalization_method and the residual_profit_split method the cut method and the profit split method are the only two specified methods in the temporary regulations that were listed as specified methods in the regulations applicable to veritas us’ transaction contends that pursuant to sec_1_482-4 income_tax regs the cut method is not appropriate because the oem agreements involve substantially different intangibles we disagree veritas ireland pursuant to the tla received broad rights for the full range of veritas us products the rights licensed under the oem agreements referenced by baumol involved backup exec netbackup volume manager file system cluster sever and foundation suite while none of the individual oem agreements evaluated by baumol included a license for the full range of veritas us’ product line collectively the agreements did involve essentially the same intangibles that were transferred from veritas us to veritas ireland the oem agreements baumol selected do not however provide the most reliable measure for calculating the requisite buy-in payment b unbundled oem agreements were comparable to the controlled_transaction veritas us entered into numerous oem agreements prior to and during the csa baumol chose to use only a select few of those oem agreements ie some involving bundled products and some involving unbundled products to calculate the requisite buy-in payment his justification for rejecting particular agreements was simply i didn’t find the numbers that i could use respondent contends that the oem agreements baumol selected are not comparable to the controlled_transaction because the circumstances surrounding the selected oem agreements and the circumstances surrounding the controlled_transaction are different we conclude that collectively the more than unbundled oem agreements the parties stipulated are sufficiently comparable to the controlled_transaction when oems sold veritas us products bundled with the oems’ operating systems veritas us gained credibility and improved brand identity the oems actively marketed the bundled products listed the products on their web sites and provided equipment technical support and engineering assistance for those products because of these factors oems paid a lower royalty rate with respect to bundled products veritas ireland on the other hand did not have a trade_name as widely recognized as the trade names of the oems guaranteed sales like the oems or an operating system with which to bundle veritas us products therefore veritas ireland would not be entitled to similar royalty rates in contrast to bundled products unbundled products were not directly associated with the oems’ products and the oems did not provide the same level of assistance ie technical and engineering support thus customers did not perceive unbundled products to be more reliable or of greater quality than other comparable products the oems merely listed the unbundled products as an option ie customers could purchase veritas us products or other products because such agreements are more comparable to the transaction between veritas us and veritas ireland use of the oem agreements involving unbundled products provides a more reliable arm’s-length result thus we compare veritas us’ unbundled oem agreements with the controlled_transaction the degree of comparability between controlled and uncontrolled transactions is determined by applying the comparability standards set forth in sec_1_482-1 income_tax regs sec_1_482-4 income_tax regs sec_1_482-1 income_tax regs provides that the following factors shall be considered in determining comparability between controlled and uncontrolled transactions functions contractual terms risks economic conditions and property or services an analysis employing these factors confirms that veritas us’ unbundled oem agreements are sufficiently comparable to the controlled_transaction the first factor functional_analysis compares the economically significant activities undertaken or to be undertaken in the controlled transactions with the economically significant activities undertaken or to be undertaken in the uncontrolled transactions sec_1_482-1 income_tax regs veritas ireland and the oems undertook similar activities eg manufacturing and production marketing and distribution transportation and warehousing etc and employed similar resources in conjunction with such activities see sec_1_482-1 income_tax regs for a list of functional_analysis comparability factors respondent contends however that the oem agreements and the controlled transactions are not functionally comparable because r d is a particularly significant function in the controlled transactions ie veritas us and veritas ireland agreed to share in ongoing r d costs relating to the development of new software products whereas the oem agreements did not involve ongoing r d activities respondent contends that the r d function is important because veritas ireland received ownership interests in future generations of technology which germinated from the pre-existing technology respondent’s functional_analysis is misguided respondent is relying on rights involving subsequently developed intangibles to support his assertion that the oem agreements are not comparable to the controlled_transaction as previously determined herein veritas ireland was required to make a buy-in payment with respect to the transfer of pre-existing intangible_property not subsequently developed intangibles see sec_1_482-7 income_tax regs thus the focus of the buy-in payment analysis should be on transactions involving preexisting intangibles for the products in existence on date there are no significant differences in functionality the second factor is the comparability of contractual terms determining the degree of comparability between the controlled and uncontrolled transactions requires a comparison of the significant contractual terms that could affect the results of the transactions eg the form of consideration the sales volume the scope and terms of warranties the right to updates revisions or modifications the duration of the agreement etc sec_1_482-1 income_tax regs respondent contends that the contractual terms of the oem agreements are not comparable to the controlled_transaction for two reasons first respondent contends that the oems often provided veritas us with apis source code or information about their hardware so veritas us could adapt veritas us products to the oems’ hardware and operating systems whereas veritas ireland did not have an operating system apis or source code some of veritas us’ unbundled oem agreements did contain contractual terms pursuant to which oems provided apis and source code information to veritas us to assist with adaptation issues but unlike the contractual terms set forth in sec_1_482-1 income_tax regs the contractual terms relating to adaptability were not significant terms that affected the results of the transactions the apis and source code information did not change the essential functions of veritas us products but rather enabled veritas us products to run on the oem’s operating system second respondent contends that the oems provided engineering assistance to veritas us in connection with the development of veritas us bundled products whereas there is no evidence that veritas ireland was in a position to provide engineering assistance to veritas us while it is true that some oems did provide engineering support with respect to bundled products the provision of engineering support was not a standard contractual term in oem agreements relating to unbundled products indeed the provision of engineering support was not a significant factor that affected the results of oem agreements involving unbundled products thus there are no significant differences in contractual termsdollar_figure the third factor compares the significant risks borne by the parties that could affect the prices charged or the profit earned in the controlled and uncontrolled transactions sec_1 d iii income_tax regs the parties to the controlled and uncontrolled transactions bore similar market risks similar risks associated with r d activities similar risks associated 41we recognize that one of the differences between the controlled and uncontrolled transactions is that unlike the oems veritas ireland was not entitled to product updates revisions or modifications we have concluded however that it was appropriate to make an adjustment to account for this difference see infra discussion sec iv b the appropriate useful_life and royalty degradation rate with fluctuations in foreign_currency exchange rates and interest rates similar credit and collection risks and similar product_liability risks see sec_1_482-1 income_tax regs for a list of risk comparability factors respondent contends however that the risks borne by veritas ireland and the risks borne by the oems are not comparable because the oems were subject_to the risk that the version of technology they licensed would not do well in the market veritas ireland bore the same risk as the oems in short there are no significant differences in risks borne the fourth factor compares the significant economic conditions that could affect prices or profit in the controlled_transaction to the significant economic conditions that could affect prices or profit in the uncontrolled transactions sec_1_482-1 income_tax regs respondent contends that the economic and market conditions affecting the oem agreements are not comparable to those affecting the transaction between veritas us and veritas ireland because unlike veritas ireland the oems occupied significant positions in the market respondent further contends that the oems had established sales forces and relationships with resellers and distributors whereas on the date of the transfer veritas ireland was a startup with no customer relationships or other assets we agree with respondent that the oems and veritas ireland were at dramatically different stages of development and held different positions in the market we note however that both the oems and veritas ireland competed in similar geographic markets incurred similar distribution costs marketed products that faced similar competition and were subject_to similar economic conditions see sec_1 d iv income_tax regs for a list of economic condition comparability factors while certain economic conditions eg interest rate fluctuations general vicissitudes of the market etc affect prices and profits for both startups and established businesses the impact on a particular business may certainly depend on the business’ economic stability and market position our analysis of this factor narrowly weighs against a finding of comparability the fifth factor compares the property or services provided in the controlled_transaction to that provided in the uncontrolled transactions sec_1_482-1 income_tax regs respondent contends that under the oem agreements veritas us generally contracted to provide only the development work necessary to ensure its products would work with the oems’ products whereas under the csa veritas us provided make-sell rights and preexisting intangibles for research to produce future generations of technology specifically respondent contends that veritas u s and veritas ireland contracted to share all the costs of future r d on future software generations and for each to hold separate exploitation rights neither the property nor services were comparable once again respondent’s contention is misguided respondent is relying on rights involving subsequently developed intangibles to support his assertion that the oem agreements are not comparable to the controlled_transaction as previously determined herein pursuant to sec_1_482-7 income_tax regs the requisite buy-in payment need not take into account subsequently developed intangibles with respect to the controlled_transaction involving the transfer of preexisting intangibles and the uncontrolled transactions involving veritas us’ unbundled oem agreements there are no significant differences in property or services provided although veritas us’ unbundled oem agreements are certainly not identical to the controlled_transaction an analysis of the comparability factors establishes that the unbundled oem agreements are sufficiently comparable to the controlled_transaction and that the cut method is the best_method to determine the requisite buy-in payment there are however certain adjustments we must make to petitioner’s cut analysis to enhance its reliability iv requisite adjustments to petitioner’s cut analysis imperfect comparables serve as a base from which to determine the arm’s length consideration for the intangible_property involved in this case sundstrand corp subs v commissioner t c pincite sec_1_482-1 income_tax regs provides that uncontrolled comparables must be selected based upon the comparability criteria relevant to the method applied and must be sufficiently similar to the controlled_transaction that they provide a reliable measure of an arm’s length result if material differences exist between the controlled and uncontrolled transactions adjustments must be made to the results of the uncontrolled_transaction if the effect of such differences on price or profits can be ascertained with sufficient accuracy to improve the reliability of the results a the appropriate starting royalty rate respondent contends that if the oem agreements are comparable to the controlled_transaction petitioner’s calculation of the starting royalty rate is nevertheless erroneous in determining the requisite buy-in payment baumol used percent as the starting royalty rate and acknowledged that he did not use any sophisticated calculation or higher mathematics to arrive at that rate he based the 20-percent royalty rate on rates found in select oem agreements involving bundled and unbundled products as previously determined oem agreements involving unbundled products are the appropriate comparables as petitioner did not use sufficiently comparable transactions in determining the starting royalty rate to calculate the requisite buy-in payment and respondent has not provided a royalty rate other than one based on a perpetual royalty the court must determine the appropriate royalty rate the parties provided the court with the royalty rates for more than unbundled oem agreements because each unbundled oem agreement standing alone does not involve the full range of intangibles referenced in the tla the agreements must be looked at collectively the royalty rates relating to veritas us unbundled products range between and percent the mean ie the average royalty rate for veritas us’ oem agreements involving unbundled products i sec_32 percent of list price thus we conclude that the starting royalty rate for the transferred product intangibles i sec_32 percent of list price b the appropriate useful_life and royalty degradation rate the appropriate useful_life of the preexisting product intangibles i sec_4 years indeed as previously discussed veritas us products on average had a useful_life of that durationdollar_figure licensing parties often agree to ramp down royalty rates to account for the gradual obsolescence of static technologydollar_figure petitioner contends that the royalty rates for the preexisting 42see supra discussion sec ii b respondent employed the wrong useful_life discount rate and growth rate and supra background sec iv product lifecycles and useful lives 43while a static product may lose considerable value the value of the product need not be zero in the final year of the product’s useful_life product intangibles should be ramped down over the lives of the intangibles to account for obsolescence and decay of technology the majority of veritas us’ oem agreements included provisions for updates and new versions but the preexisting product intangibles transferred pursuant to the tla did not thus an adjustment must be made to the starting royalty rate to account for the static nature of the technologydollar_figure consistent with veritas us’ other agreements involving static technology the royalty rates for veritas us’ preexisting product intangibles must be ramped down starting in year at a rate of percent per year from the then-current percentage ie percent in year percent in year percent in year and percent in year dollar_figure c value of trademark intangibles and sales agreements petitioner contends that veritas us’ trademarks trade names and brand names trademark intangibles lacked value because in veritas was registered in only a few foreign jurisdictions and was relatively unknown in the emea and apj markets regardless of the number of foreign jurisdictions in 44in calculating ramp-down rates baumol relied on petitioner’s source code expert the source code expert’s simplistic and mechanical analysis was not convincing 45see supra background sec iv product lifecycles and useful lives 46the rates are rounded to the nearest percentage which the veritas trademark was registered the veritas trademark and the individual product names especially netbackup and backup exec were well known respected and valuable thus pursuant to sec_1_482-7 income_tax regs veritas ireland was required to pay veritas us a buy-in payment as consideration for those trademark intangibles petitioner’s trademark expert found that as of date veritas us had trade names for backup exec netbackup volume manager file system cluster server and foundation suite as well as certain other products he believed that the value of the trademark intangibles was zero but nevertheless calculated another value for those intangibles in calculating a value petitioner’s trademark expert opined that the useful_life of the trademark intangibles in veritas ireland’s territory should be no more than years selected a range of royalty rates from to percent of revenue and concluded that before taxes the value for the trademark intangibles was between dollar_figure and dollar_figure million he assumed that veritas ireland was entitled to royalty-free use of the trademark intangibles for the duration of the tla and concluded that the tla which did not have a termination_date had a term of date through date thus his initial valuation included a royalty for only years ie from date through the end of during trial in response to hatch’s criticism of his findings petitioner’s trademark expert revised his calculations to include a royalty that covered the entire 7-year useful_life that he projected he ultimately concluded that the revised upper-end value for the trademark intangibles was dollar_figure million petitioner’s trademark expert was not convincing and when he was questioned regarding the calculation of his lower range of values his response was incoherent respondent failed to estimate a value for these intangibles and the paucity of credible_evidence relating to this issue is disconcerting nevertheless we conclude that petitioner’s trademark expert’s upper-end value of dollar_figure million is the best available approximation of and thus the arm’s-length value of the trademark intangibles the buy-in payment must also be adjusted to take into account the value of the sales agreements transferred from veritas us to veritas ireland we do not however have sufficient evidence to determine the value of those agreements thus this matter must be addressed in the parties’ rule_155_computations d the appropriate discount rate petitioner’s financial markets expert burton malkiel malkiel applied the capm and concluded that dollar_figure percent was a reasonable estimate of veritas us’ wacc there are two differences between hatch’s and malkiel’s applications of capm the estimate of the beta and the equity risk premium malkiel unlike hatch used reliable data to calculate both variables malkiel had two reasons for employing a company- specific beta rather than a dollar_figure industry beta to calculate veritas us’ wacc first the industry beta for veritas us’ standard industrial classification sic code47 was skewed because of the presence and size of microsoftdollar_figure microsoft dominated the personal computer operating system software market and had a stronger and more established business than veritas us thus the risk level for veritas us’ industry sic group did not present a portfolio of comparable risk second while betas for individual companies tend to be unstable veritas us’ betas were quite stable moreover malkiel used the historic average risk premium from to as reported by ibbotson associates ie the best available data to estimate the equity risk 47the sic is a u s government statistical classification system that uses a four-digit numerical code to group businesses according to industry and subindustry groups businesses are grouped according to their primary economic activity eg agriculture fishing manufacturing transportation communications wholesale trade etc 48betas relating to industry portfolios typically reflect the capital structure of the companies included in the particular industry companies that have large market values ie determined by multiplying the number of the company’s shares of stock outstanding by the price of the shares carry greater weight in the sic group’s portfolio premium for see brealey myers supra pincite accordingly the appropriate discount rate is dollar_figure percent v conclusion with the aforementioned adjustments the cut method is the best_method for determining the requisite buy-in payment relating to veritas ireland’s transfer of intangibles to veritas us contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered under rule
